Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                         FILED
any court except for the purpose of                         Oct 24 2012, 8:37 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                             CLERK
                                                                 of the supreme court,

case.                                                            court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

KIMBERLY A. JACKSON                              GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 CYNTHIA L. PLOUGHE
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

LONNIE D. COVEY,                                 )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 90A02-1204-CR-284
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                      APPEAL FROM THE WELLS CIRCUIT COURT
                         The Honorable Kenton W. Kiracofe, Judge
                              Cause No. 90C01-1003-FC-2



                                      October 24, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Lonnie Covey appeals his conviction and sentence for forgery as a class C felony.1

Covey raises two issues, which we revise and restate as:

       I.        Whether the evidence is sufficient to sustain Covey’s conviction;
                 and

       II.       Whether Covey’s sentence is inappropriate in light of the nature of
                 the offense and the character of the offender.

We affirm.

       The relevant facts follow. On December 11, 2009, Covey’s father Robert drove

Covey to visit Dr. Maria Sumabat for an Oxycontin prescription due to knee pain. Dr.

Sumabat advised Covey to decrease his dosage of Oxycontin to 10 mg twice a day “since

he had his surgery already and the pain is not that bad,” and she prepared a prescription

for sixty 10 mg tablets which constituted a thirty-day supply. Transcript at 37. Robert

waited in the lobby while Covey was seeing the doctor.

       After leaving the doctor’s office, Robert drove Covey to a nearby drug store to fill

the prescription. They pulled up to a drive-thru lane and presented Pharmacist Mark

Toetz with the prescription. Upon examining the prescription, Toetz noticed that the

prescription was for 20 mg tablets and that “the ink on the milligram amount Oxycotton

[sic] the 20 milligrams was what appeared to be a different ink color than the rest of the

prescription.” Id. at 41. Toetz called the doctor’s office to clarify which strength the

doctor had ordered, and afterward he instructed Covey to return to the doctor. Toetz also

called the police.



       1
           Ind. Code § 35-43-5-2(b)(3) (Supp. 2006).

                                                       2
       Covey returned to the doctor’s office and requested that she write another

prescription, and the doctor refused, reiterating that her policy was that if a patient loses

his prescription she would not rewrite it. Covey eventually obtained another Oxycontin

prescription from a different doctor the same day.

       On March 18, 2010, the State charged Covey with Count I, forgery as a class C

felony; and Count II, obtaining a controlled substance by fraud or deceit as a class D

felony. On February 8, 2012, the State filed a motion to dismiss Count II which the court

granted the same day. On February 9, 2012, the court held a jury trial in which the State

admitted into evidence the prescription form presented to Toetz. Dr. Sumabat testified

that the “20” on the prescription was not in her handwriting. Id. at 38. The jury found

Covey guilty as charged. On March 19, 2012, the court held a sentencing hearing and

sentenced Covey to eight years in the Department of Correction.

                                             I.

       The first issue is whether the evidence is sufficient to sustain Covey’s conviction

for forgery as a class C felony. When reviewing claims of insufficiency of the evidence,

we do not reweigh the evidence or judge the credibility of witnesses. Jordan v. State, 656
N.E.2d 816, 817 (Ind. 1995), reh’g denied. Rather, we look to the evidence and the

reasonable inferences therefrom that support the verdict.        Id.   We will affirm the

conviction if there exists evidence of probative value from which a reasonable trier of

fact could find the defendant guilty beyond a reasonable doubt. Id.

       The offense of forgery provides in relevant part that “[a] person who, with intent

to defraud, makes, utters, or possesses a written instrument in such a manner that it

                                             3
purports to have been made: . . . (3) with different provisions; . . . commits forgery, a

Class C felony.” Ind. Code § 35-43-5-2(b)(3). Thus, to convict Covey of forgery, the

State needed to prove beyond a reasonable doubt that: (1) Covey; (2) with intent to

defraud; (3) made, uttered, or possessed a written instrument in such a manner that it

purported to have been made; (4) with different provisions.

       Intent to defraud may be proven by circumstantial evidence which will often

include the general conduct of the defendant when presenting the instrument for

acceptance. Miller v. State, 693 N.E.2d 602, 604 (Ind. Ct. App. 1998) (citing Wendling

v. State, 465 N.E.2d 169, 170 (Ind. 1984)). Also, proof of an injury is not required and

intent may be shown by either “a potential benefit to the maker or potential injury to the

defrauded party.” Diallo v. State, 928 N.E.2d 250, 252 (Ind. Ct. App. 2010) (emphasis

added).

       Covey argues that “[a]ssuming, arguendo, the prescription was altered, the record

contains no direct evidence establishing Covey altered the prescription,” and that

although “intent to defraud may be proven by circumstantial evidence, the State also

failed to offer sufficient circumstantial evidence proving Covey’s guilt beyond a

reasonable doubt.” Appellant’s Brief at 8-9. Covey highlights testimony by Pharmacist

Toetz when he testified that “doctors frequently make mistakes when making

prescriptions,” as well as Dr. Sumabat’s testimony that she denied Covey a new

prescription due to her policy regarding “refusing to replace a prescription” and not

“because the first was altered.” Id. at 9. Covey also argues that the State did not present

evidence of an “improper drug addiction which might have sparked his intent to defraud.”

                                            4
Id. The State argues that “[t]he evidence here points solely to [Covey] as the one who

altered the dosage on the prescription,” noting that “only [Covey] had the motive to

change the prescription so that the prescribed dosage amount was doubled.” Appellee’s

Brief at 5. The State argues that Covey “was use to taking the larger dosage of 20 mg of

Oxycontin for his pain” and “[c]utting the dosage in half would have affected only” him.

Id. The State also notes that Robert testified that he did nothing to the prescription.

       Here, the evidence and reasonable inferences most favorable to the conviction

reveal that Covey received a prescription from Dr. Sumabat for sixty 10 mg Oxycontin

pills which constituted a thirty-day supply and Covey, prior to presenting the prescription

to the pharmacist, changed the dosage amount to 20 mg pills. Dr. Sumabat testified

unequivocally that the 20 on the prescription, which Covey presented to Toetz and was

entered into evidence, was not her handwriting. Covey’s arguments on appeal invite us

to reweigh the evidence presented at trial, which we cannot do. See Jordan, 656 N.E.2d

at 817. Based upon our review of the evidence as set forth in the record and above, we

conclude that sufficient evidence exists from which the jury could find Covey guilty

beyond a reasonable doubt of forgery as a class C felony. See Williams v. State, 892
N.E.2d 666, 672 (Ind. Ct. App. 2008) (noting the fact finder did not believe the

defendant’s testimony, that on appeal we cannot reweigh the evidence, and that the

defendant failed to rebut the State’s evidence that the defendant intended to defraud when

she presented a teller with a forged check, and affirming the defendant’s conviction for

forgery as a class C felony), trans. denied.



                                               5
                                                    II.

        The next issue is whether Covey’s sentence is inappropriate in light of the nature

of the offense and the character of the offender. Indiana Appellate Rule 7(B) provides

that this court “may revise a sentence authorized by statute if, after due consideration of

the trial court’s decision, [we find] that the sentence is inappropriate in light of the nature

of the offense and the character of the offender.” Under this rule, the burden is on the

defendant to persuade the appellate court that his or her sentence is inappropriate.2

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

        In his brief, Covey argues that “[t]he nature of the offense did not justify such a

harsh sentence,” noting that he “allegedly committed the offense because he was in pain,”

that he “previously had been prescribed 20 mg tablets,” and that “this offense . . . did not

cause substantial harm to innocent third parties.” Appellant’s Brief at 14. Covey argues

that there is no evidence “suggesting the drugs were not for Covey’s personal

consumption” and also he “did not obtain the benefit of any forgery” because he never

received the pills from the prescription.”                Id.   Covey also argues that although he

“admittedly has a lengthy criminal history,” he has previously “used his time in prison

        2
          We observe that Covey also argues that the trial court abused its discretion in sentencing him in
failing to identify several mitigating factors that were supported by the record. However, we need not
address this issue because we elect to exercise our option to review Covey’s sentence under Ind.
Appellate Rule 7(B). See Windhorst v. State, 868 N.E.2d 504, 507 (Ind. 2007) (holding that where the
court on appeal finds that a trial court abused its discretion in sentencing the defendant, the court may
either remand for resentencing or exercise the appellate court’s authority to review the sentence under
Ind. Appellate Rule 7(B)), reh’g denied. To the extent that Covey argues that the court failed to consider
Covey’s poor health and the undue hardship which Covey’s parents would suffer from his incarceration
as mitigators, though, we observe that a sentencing court is not obligated to find a circumstance to be
mitigating merely because it is advanced as such by the defendant, nor is it required to explain why it
chose not to make a finding of mitigation. See Felder v. State, 870 N.E.2d 554, 558 (Ind. Ct. App. 2007).
We also note that the court at sentencing observed that it was “sympathetic to the fact that [Covey’s]
parents are elderly [and] that [he] care[s] for them.” Sentencing Transcript at 31.
                                                    6
productively by earning both an Associate’s degree and a Bachelor’s degree from Ball

State University” and also “the presentence investigation report places Covey only in the

‘MODERATE risk category to reoffend.’” Id. at 14-15. Covey requests that we “impose

a lesser sentence with all or part to be served on home detention.” Id. at 16. The State

highlights Covey’s number of prior convictions, the nature of those offenses, the “near

constancy” of such convictions, and also that he “has violated probation and parole in the

past and was still on parole for two felonies when the present forgery was committed.”

Appellee’s Brief at 10-11.

      Our review of the nature of the offense reveals that Covey altered the Oxycontin

dosage amount prescribed by a doctor from 10 to 20 mg and attempted to fill the

prescription at a nearby Walgreens drug store. Our review of the character of the

offender reveals that Covey has an extensive criminal history. As a juvenile, in 1973, at

the age of eleven, Covey was arrested for theft and was reprimanded and released. In

1976, he was convicted of breaking and entering and was placed on probation for six

months. In 1979, he was arrested for glue sniffing and was reprimanded and released. In

1980, Covey was convicted of conversion and was sentenced to six months probation.

      Later that same year, Covey was convicted of theft as an adult and was sentenced

to serve one year at the Indiana State Farm with ninety days suspended. In 1981, he was

sentenced to five years with three years suspended for burglary as a class C felony. In

1987, Covey pled guilty to possession of marijuana as a class A misdemeanor and was

sentenced to one year in the Huntington County Jail with all but six days suspended and

was ordered to complete counseling. In 1989, Covey pled guilty to operating without

                                            7
financial responsibility and was ordered to surrender his driver’s license. In 1991, he

pled guilty to failure to prove financial responsibility as a class C misdemeanor. That

same year, Covey pled guilty to dealing in marijuana as a class D felony and was

sentenced to serve one and one-half years. Also in 1991, Covey pled guilty to public

intoxication as a class B misdemeanor and was sentenced to 180 days to be served

consecutively to the sentence for the dealing in marijuana conviction, and charges of

possession of marijuana, criminal mischief, and possession of paraphernalia were in

return dismissed. In 1992, he pled guilty to attempted theft and was sentenced to one and

one-half years to be served consecutively to the sentence for the dealing in marijuana and

public intoxication convictions, and in return a charge of criminal mischief was

dismissed.

      In 2000, Covey pled guilty to theft as a class D felony and was sentenced to one-

and-one-half years suspended to home detention and probation. In November 2001, he

admitted to violating his probation and was sentenced to an additional thirty days of

home detention. On July 30, 2002, Covey was charged with theft as a class D felony and

possession of a Schedule I, II, III, or IV controlled substance as a class D felony. As a

result, another probation violation report was filed on his previous theft charge which he

admitted, and he was ordered to serve ninety days in the Wells County Jail. Covey pled

guilty to the 2002 theft charge and was sentenced to three years suspended to probation,

and the possession charge was dismissed. After committing the 2002 theft but prior to

pleading guilty, on August 28, 2002, Covey was charged with causing death when

operating a motor vehicle while intoxicated as a class C felony, causing serious bodily

                                            8
injury when operating a motor vehicle while intoxicated, and being an habitual substance

offender.3 He was sentenced to an aggregate term of sixteen years in the Department of

Correction and was released to parole on March 18, 2008. Covey was still on parole

from these convictions at the time he committed the instant offense. Finally, Covey also

had a number of charges which were dismissed.

        Thus, our review of the record reveals that Covey has demonstrated a serious

disrespect for the law. In particular, we note that he has been given multiple chances at

serving sentences on home detention only to violate his probation. Accordingly, and

after due consideration, we conclude that Covey has not sustained his burden of

establishing that his sentence of eight years is inappropriate in light of the nature of the

offense and his character.

        For the foregoing reasons, we affirm Covey’s conviction and sentence for forgery

as a class C felony.

        Affirmed.

FRIEDLANDER, J., and PYLE, J., concur.




        3
        At sentencing, Covey indicated to the court that the incident involved his driving a vehicle while
using Oxycontin pursuant to a prescription.
                                                    9